DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 31, 36, 38, 43, 45, 51, 52, and 57 have been amended, and Claims 34 and 58 have been cancelled as per the amendment filed on 7/11/2022.
Currently Claims 31-33, 35-57, and 59 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuefei Ma on 7/25/2022.

The application has been amended as follows: 

1-30.  (Cancelled)

31. (Currently Amended) A wearable device, the wearable device comprising:
a housing configured to be worn by a user;
at least one image sensor in the housing, wherein the at least one image sensor is configured to capture images from an environment of the user;
a transmitter in the housing; and
at least one processor programmed to:
alternatively operate in a normal radiation mode and a low radiation mode, wherein the transmitter is permitted to function at a normal capacity when operating in the normal radiation mode and the transmitter is caused to function at a reduced capacity when operating in the low radiation mode, and during operation at the normal capacity the transmitter transmits at a higher radiation intensity than during operation at the reduced capacity;
analyze at least one image captured by the at least one image sensor to detect whether the housing is currently worn by the user by identifying clothing associated with the user in the at least one image; and
cause the transmitter to operate in the low radiation mode after detecting that the housing is being worn by the user. 

32. (Original) The wearable device of claim 31, wherein the at least one processor is further configured to cause the transmitter to operate in the normal radiation mode after detecting that the housing is not being worn by the user. 

33. (Original) The wearable device of claim 31, wherein the housing is configured for attachment to an article of clothing.

34. (Cancelled) 

35. (Original) The wearable device of claim 31, wherein the transmitter includes a cellular transmitter or a Wi-Fi transmitter.

36. (Cancelled) 

37. (Currently Amended) The wearable device of claim [[36]] 31, wherein the at least one processor is further configured to identify clothing associated with the user in at least one of the captured images based on a proximity of the clothing to the at least one image sensor.

38. (Previously Presented) The wearable device of claim 31, wherein the at least one processor is further configured to detect whether the housing is currently worn by the user by identifying at least a portion of the user in at least one of the captured images.

39. (Original) The wearable device of claim 38, wherein the at least one processor is further configured to identify the portion of the user in at least one of the captured images based on a proximity of the user to the at least one image sensor.

40. (Original) The wearable device of claim 38, wherein the portion of the user includes a chin of the user.

41. (Original) The wearable device of claim 31, wherein the at least one processor is further configured to:
cause the transmitter to transmit to an external device during operation in the normal radiation mode; and
prevent the transmitter from transmitting to an external device during operation in the low radiation mode.

42. (Original) The wearable device of claim 41, wherein the external device is selected from the group consisting of: a smartphone, a tablet, a smartwatch, and a server.

43. (Previously Presented) The wearable device of claim 31, wherein the at least one processor is further configured to:
cause the transmitter to transmit to an external device at a first data transfer rate during operation in the normal radiation mode; and
cause the transmitter to transmit to the external device at a second data transfer rate during operation in the low radiation mode, the second data transfer rate being lower than the first data transfer rate.

44. (Original) The wearable device of claim 31, wherein the at least one processor is further configured to cause the transmitter to transmit a notification to an external device indicating whether the transmitter is operating in the normal radiation mode or the low radiation mode.

45. (Currently Amended) A wearable device, the wearable device comprising:
a housing configured to be worn by a user;
at least one image sensor in the housing, wherein the at least one image sensor is configured to capture images from an environment of the user;
a transmitter in the housing; and
at least one processor programmed to:
alternatively operate in a normal radiation mode and a low radiation mode, wherein the transmitter is permitted to function at a normal capacity when operating in the normal radiation mode and the transmitter is caused to function at a reduced capacity when operating in the low radiation mode, and during operation at the normal capacity the transmitter transmits at a higher radiation intensity than during operation at the reduced capacity;
analyze at least one image captured by the at least one image sensor to detect whether the housing is in an environment associated with the low radiation mode, wherein the environment associated with the low radiation mode includes an elevator; and
cause the transmitter to operate in the low radiation mode after detecting the housing is in an environment associated with the low radiation mode. 

46. (Original) The wearable device of claim 45, wherein the at least one processor is further configured to cause the transmitter to operate in the normal radiation mode after detecting that the housing is in an environment associated with the normal radiation mode. 

47. (Cancelled) 

48. (Original) The wearable device of claim 45, wherein the environment associated with the low radiation mode includes a vehicle.

49. (Original) The wearable device of claim 45, wherein the environment associated with the normal radiation mode includes an outdoor location.

50. (Original) The wearable device of claim 45, wherein the at least one processor is further configured to cause the transmitter to transmit a notification to an external device indicating whether the transmitter is operating in the normal radiation mode or the low radiation mode.

51. (Currently Amended) A system for managing radiation exposure of a wearer of a wearable device, the system comprising:
a housing configured to be worn by the wearer, the housing comprising at least one image sensor and at least one transmitter, the at least one image sensor being configured to capture images from an environment of the wearer, and the at least one transmitter being permitted to function at a normal capacity when operating in a normal radiation mode and wherein the transmitter is caused to function at a reduced capacity when operating in a low radiation mode, such that during operation at the normal capacity the transmitter transmits at a higher radiation intensity than during operation at the reduced capacity; and
at least one processor programmed to:
analyze at least one image captured by the at least one image sensor;
determine, based on the analysis of the at least one image, that the housing is currently worn by the wearer by identifying clothing associated with the wearer in the at least one image; and
cause the at least one transmitter to operate in the low radiation mode when the wearable device is currently worn by the wearer.

52. (Previously Presented) The system of claim 51, wherein the at least one transmitter is a transceiver, and the low radiation mode comprises a mode in which the at least one transceiver is prevented from receiving data from an external device.

53. (Original) The system of claim 51, wherein the low radiation mode comprises a mode in which the at least one transmitter is prevented from transmitting data to an external device.  

54. (Original) The system of claim 51, wherein the low radiation mode comprises a mode in which the at least one transmitter is switched off.

55. (Original) The system of claim 51, wherein the information captured by the at least one sensor includes at least one of image information, audio information, or biometric information.

56. (Original) The system of claim 55, wherein determining that the housing is currently worn by the wearer comprises at least one of performing voice recognition on the audio information or comparing the audio information to a predetermined volume threshold.

57. (Previously Presented) The system of claim 55, wherein the at least one processor is further programmed to cause the at least one transmitter to operate in the low radiation mode when biometric information is detected by the at least one sensor.

58. (Cancelled)  

59. (Currently Amended) A method for reducing radiation to a wearer of a wearable device, the method comprising:
analyzing, via at least one processor included in the wearable device, at least one image captured by at least one image sensor from an environment of the wearer, the at least one image sensor being included in the wearable device;
determining, based on the analysis of the at least one image, that a housing is currently worn by the wearer by identifying clothing associated with the wearer in the at least one image, the housing comprising the at least one image sensor and at least one transmitter; and
causing the at least one transmitter to operate in a low radiation mode when the wearable device is currently worn by the wearer, wherein the at least one transmitter is permitted to function at a normal capacity when operating in a normal radiation mode and wherein the transmitter is caused to function at a reduced capacity when operating in the low radiation mode, such that during operation at the normal capacity the transmitter transmits at a higher radiation intensity than during operation at the reduced capacity.

End of amendment.

Allowable Subject Matter
Claims 31-33, 35, 37-46, 48-57 and 59 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 31, 45, 51, and 59.

Lee et al., US Patent Publication 2017/0273033, discloses an electronic device that causes to change the power level of the wireless communication based on sensor that a detects a distance between the electronic device and an external object (such as a user who is wearing the electronic device). However, Lee does not disclose the features currently recites in Claims 31, 45, 51, and 59.

Yajima, US Patent Publication 2018/0246334, discloses a head-mounted display that comprises of a pair of cameras that determine a worn state of the head-mounted display on the head of the user on that basis of the position of the eyes of in captured data. However, Yajima does not disclose the features currently recites in Claims 31, 45, 51, and 59.

Stamer et al., US Patent Publication 2016/0118015, discloses an HMD with a camera that can detect if the operator is in a vehicle and change a mode of the HMD as a result. However, Stamer does not disclose the features currently recites in Claims 31, 45, 51, and 59.

Kim et al., US Patent Publication 2015/0029088, discloses an HMD that includes a sensor unit to sense a state of being worn by the HMD of a user. The sensor can be an image sensor. However, Kim does not disclose the features currently recites in Claims 31, 45, 51, and 59.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699